Respondent was suspended from the practice of law by this court by order entered November *72522, 1923. On June 5, 1925, this court made an order disbarring respondent for having engaged in the practice of the law during the period of his suspension, by. conducting an action in the Municipal Court in the name of another attorney without the knowledge or authorization of that attorney. On May 6, 1932, this court granted a motion to punish respondent for contempt, and fined him twenty-five dollars for engaging in the practice of the law in violation of the order of disbarment. In the same month that he was last before the court for violating the order of disbarment, he appeared and engaged in the trial of an action in the Municipal Court in the Borough of Queens. Since his disbarment he has also practiced law in other respects. Respondent has shown a willful contempt for the order of this court by which he was disbarred. He has flagrantly defied the authority of the court. The court finds him guilty of willful contempt and directs that he be imprisoned in the jail of the county of Kings for a period of three months; but as immediate enforcement of the sentence would result in his losing the commercial position that he now holds and deprive his family of needed support, commitment is stayed during his compliance with the order of disbarment. Present— Lazansky, P. J., Young, Scudder and Tompkins, JJ.; Davis, J., not voting.